DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 3/27/2020.		
Claim(s) 1-15 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Design and fabrication of graphene fibers based on intermolecular forces and charge properties in a novel acidic system, RSC Adv. 2016; 6: 100040-100045 (hereinafter “Zhang at __”) in view of:
WO 2017-018766 to Oh, et al. (cited by Applicants, B82B1/00, 02-02-2017).

US 2017/0306529 to Oh, et al. is relied on as a translation, to which citation is given. 

With respect to Claim 1, this claim requires “preparing a source solution including graphene oxide.” A source solution is prepared. (Zhang at 100041, col. 1 – “to prepare spinning solution”). 
Claim 1 further requires “supplying the source solution into a coagulation solution to form a graphene oxide fiber.” The solution is supplied into a coagulation solution. (Zhang at 100041, col. 1 – “Spinning solution was directly spun into the coagulation bath.”)
Claim 1 further requires “reducing the graphene oxide fiber to form a primary graphene fiber.” Reduction is taught. (Zhang at 100041, col. 2 – “Graphene fibers were prepared by chemical reduction of graphene oxide…”). 
Claim 1 further requires “Joule-heating the primary graphene fiber to form a secondary graphene fiber, wherein the primary graphene fiber is Joule-heated such that amorphous carbon in the primary graphene fiber is crystallized.” Zhang would not appear to teach Joule-heating. This difference does not impart patentability. Oh teaches a method for joule heating carbon nanotube fibers. (Oh 3: [0037], 4: [0046] “Fig. 2”). One would be motivated to joule-heat the fiber to remove amorphous carbon. (Oh 1: [0011]). Alternatively or additionally, the combination reflects application of known techniques to achieve predictable results. MPEP 2143. 

II. Claim(s) 2-9 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al., Design and fabrication of graphene fibers based on intermolecular forces and charge properties in a novel acidic system, RSC Adv. 2016; 6: 100040-100045 (hereinafter “Zhang at __”) in view of:
WO 2017-018766 to Oh, et al. (cited by Applicants, B82B1/00, 02-02-2017), and further in view of:
(i) US 2015/0111449 to Cruz-Silva, et al. (hereinafter “CS”). 

US 2017/0306529 to Oh, et al. is relied on as a translation, to which citation is given. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 2, to the extent neither Zhang nor Oh develops the relationship between joule heating and reduction of the fiber, CS teaches that joule heating is used to reduce graphene oxide fibers. (CS 4: [0047]). CS teaches a range of conductivity of the fiber, which reasonably suggests a value of current is applied. Id. The combination reflects application of known techniques (joule heating) to achieve predictable results (reduction, removal of amorphous carbon, etc.). 
As to Claim 3, joule-heating causes reduction. (CS 4: [0047]). 
As to Claim 4, the increase in conductivity is reasonably suggested with the removal of impurities, as discussed above. 
As to Claim 5, the combination reasonably suggests that as more graphene fiber is made (by virtue of supplying more source solution), more current would be needed to treat this additional graphene fiber. 
As to Claim 6, an elongation percentage is controlled. (Zhang at 100044, col. 1). 
As to Claim 7, a reducing solution is taught. (Zhang at 100041, col. 2). Immersion is reasonably suggested. Id. 
As to Claim 8, a roll-to-roll process is taught. (Oh “Fig. 2,” accompanying text). 
As to Claim 9, the roller is used as an electrode. Id. 
III. Claim(s) 10-15 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2015/0111449 to Cruz-Silva, et al. (hereinafter “CS”).

With respect to Claim 10, this claim requires “a secondary graphene fiber formed by Joule-heating a primary graphene fiber formed by reducing a graphene oxide fiber.” The “formed by joule-heating a primary graphene fiber formed by reducing a graphene oxide fiber” language is product-by-process language. Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See MPEP 2113. Here, the claim suggests a reduced graphene fiber. CS teaches a reduced graphene fiber. (CS 4: [0047]). 
Claim 10 further requires “the secondary graphene fiber includes a plurality of graphene sheets agglomerated and extending in one direction.” The graphene sheets are so agglomerated. (CS “Figs.”). 
As to Claim 11, this claim recites a condition prior to the final condition in a product-by-process claim. Insofar as “crystallinity” is generic – i.e. there is no objective quantification by x-ray diffraction, etc. – whatever crystallinity is taught by CS is interpreted as reading on the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection. 
As to Claim 12, the discussions of Claims 10-11 are relied upon. 
As to Claim 13, this refers to the process. As understood it does not limit the fiber, i.e. no specific conductivity of the final fiber is required of the claim. Whatever is taught by CS is interpreted as reading on this claim. 
As to Claim 14, this is interpreted as limiting the process but not imparting any specific feature to the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection.
As to Claim 15, this is interpreted as limiting the process but not imparting any specific feature to the claim. If this is incorrect, construing this claim on the record – what it requires and/or what infringes it – would be helpful in withdrawing the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736